Citation Nr: 0638778	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-41 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for status post 
coronary bypass surgery, claimed as open heart surgery.

2.  Entitlement to service connection for shingles.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for a vision 
condition/cataracts.  

5.  Entitlement to service connection for renal calculi, 
claimed as kidney stones.

6.  Entitlement to service connection for diabetes mellitus, 
type II, including as due to exposure to herbicides.  

7.  Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1948 until 
January 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2004 and September 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.

A review of the record discloses the veteran applied for 
service connection for scars, residuals of a head injury and 
hearing loss.  The RO has not adjudicated these claims.  
Therefore, these issues are REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran served in combat during the Korean War.

2.  Residuals of a coronary artery bypass graft surgery were 
not incurred in or aggravated by active service.

3.  The veteran's claims file does not contain competent 
evidence of a current diagnosis of shingles. 

4.  Shingles was not incurred in or aggravated by active 
service. 

5.  The veteran's claims file does not contain competent 
evidence of a current diagnosis of arthritis. 

6.  Arthritis was not incurred in or aggravated by active 
service, nor may it be presumed to be so incurred.

7.  Cataracts were not incurred in or aggravated by active 
service. 

8.  Renal calculi were not incurred in or aggravated by 
active service, nor may they be presumed to be so incurred.  

9.  The veteran did not serve in the Republic of Vietnam, nor 
did he serve along the demilitarized zone in Korea during the 
period April 1968 through July 1969.

10.  Diabetes mellitus, type II was not incurred in or 
aggravated by active service, nor may it be presumed to be so 
incurred.  

11.  There is no evidence the veteran was exposed to asbestos 
during his active military service.

12.  Asbestosis was not incurred in or aggravated by active 
service. 

13.  There is no competent medical evidence indicating that 
any of the veteran's claimed disorders and diseases were 
caused or aggravated by combat service.  




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for status 
post coronary artery bypass graft surgery have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006). 

2.  The criteria for a grant of service connection for 
shingles have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

3.  The criteria for a grant of service connection for 
arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006). 

4.  The criteria for a grant of service connection for 
cataracts have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006). 

5.  The criteria for a grant of renal calculi have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006). 
 
6.  The criteria for a grant of service connection for 
asbestosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006). 

7.  The criteria for a grant of service connection for 
diabetes mellitus, type II, including as due to exposure to 
herbicidal agents, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in August 2003, September 2003, July 2004 and 
March 2006.  

The March 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted.  The veteran was advised that 
disability ratings would be determined on the level of the 
disability and depend upon the nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact of the condition on employment, and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if the claim for service connection is awarded.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, private medical records 
and lay statements are associated with the claims file.  
Additionally, the veteran was afforded a VA examination and 
provided testimony at a Board hearing in June 2006.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide her claim.  In fact, in a 
statement dated in April 2004 the veteran advised the RO that 
he had no additional evidence to submit in connection with 
this claim.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.


The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as diabetes, arthritis and renal calculi, when 
such diseases are manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

During the June 2006 Board hearing, the veteran alleged all 
of his conditions stemmed from his exposure to the cold and 
his participation in the Chosin Reservoir campaign.  The 
veteran is in receipt of service connection for residuals of 
a cold injury to the feet and for peripheral neuropathy of 
the feet.  The law provides that secondary service connection 
shall be awarded when a disability is "proximately due to or 
the result of a service-connected disease or injury."  38 
C.F.R. § 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

The veteran clearly served in combat during the Korean War, 
and his assertion of what occurred in combat (i.e., the in 
service incident) is presumed credible.  38 U.S.C.A § 1154(b) 
(Providing in substance that in the case of veterans of 
combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

However, the presumption of credibility only attaches to the 
veteran's account of the in-service event, and the evidence 
must nonetheless approximate a finding that the in-service 
event caused or aggravated the disability in question.  Such 
a finding is usually based upon competent medical evidence, 
and it is upon the lack of such evidence in this case that 
the claims will be denied.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

Coronary Artery Bypass Graft Surgery

Hospital records confirm the veteran underwent coronary 
artery bypass graft (CABG) surgery in September 2000.  VA 
outpatient treatment records report a history of a coronary 
artery bypass graft (CABG) surgery in 2003.  A private 
medical record dated in October 2003 noted a history of CABG 
4 vessel in the fall of 2001.  

Subsequent private and VA treatment records indicate that 
there were few residuals after the surgery.  For example, 
private records in January 2001 noted the veteran was 
asymptomatic status post coronary bypass surgery with 
excellent lipid levels.  In December 2001, the veteran was 
found to be asymptomatic.  He denied chest pain, shortness of 
breath, dyspnea with exertion, PND, orthpnea, palpitations, 
lower extremity edema, presyncope or syncope or other ongoing 
cardiovascular complaints.  The impression from this visit 
was status post bypass surgery, excellent liver and lipid 
status, elevated blood pressure.  A December 2002 private 
follow up reflected the veteran continued to do well and had 
a slightly more prominent murmur although he was 
asymptomatic.  A June 2003 private medical record continued 
to reflect the veteran was asymptomatic with no chest pain, 
shortness of breath, dyspnea with exertion, PND, orthopnea, 
palpitations, lower extremity edema, presyncope or syncope.  

Service medical records, however, do not demonstrate any 
abnormalities of the heart.  For example, the veteran's 
separation examination dated in January 1952 described the 
heart as normal.  An April 1959 VA radiographic report noted 
no evidence of active chest or heart disease.  

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the evidence of records provides an opinion as to the 
etiology of the disability.  Rather the medical evidence of 
record consists of treatment records generated with the 
purpose of recording medical treatment for symptoms and not 
towards ascertaining the etiology of the disease.  

As the veteran alleged all of his conditions stemmed from his 
exposure to the cold and his participation in the Chosin 
Reservoir campaign the Board will examine whether service 
connection is warranted on a secondary basis.  In this 
regard, the veteran is in receipt of service connection for 
residuals of a cold injury to the feet.  Service personnel 
records also confirm the veteran's participating in the 
Chosin Reservoir.  However, there is no competent medical 
evidence of record providing a nexus between the CABG surgery 
and the cold injury to the feet or between the CABG surgery 
and any event in service, including the Chosin Reservoir 
campaign. 

Without an inservice incurrence or evidence of a nexus, a 
grant of service connection is not warranted.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a CABG surgery.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Shingles

Medical evidence of record contains no complaints, treatment 
of diagnosis of shingles.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence a current disability by way of letters from the RO 
to him, but he has failed to do so. A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of current disability.  Without evidence of a 
current disability, service connection is not warranted.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49.

Arthritis

As with the claim for shingles, medical records fail to 
document a current diagnosis of arthritis.  While there is an 
April 1959 record which noted seprapatellar bursitis of the 
right knee, no subsequent medical records document treatment 
or diagnosis of the condition.  A threshold requirement for 
the granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer, 
3 Vet. App. at 225.

Assuming the April 1959 diagnosis is sufficient for a current 
disability, service connection is not warranted as there is 
no evidence of arthritis during service.  For example, the 
January 1952 examination performed in connection with the 
veteran's separation from service noted no arthritis or any 
problems with the spine or other musculoskeletal system.  

More significantly, there is no evidence linking the 
seprapatellar bursitis of the right knee to an event during 
service.  Furthermore, as the April 1959 is the first and 
only diagnosis of the bursitis, it is clear the diagnosis did 
not occur within one year of the veteran's separation from 
service and service connection is not warranted under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for 
service connection for arthritis.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Cataracts

Private ophthalmology records dated in March 2004 reflect 
diagnoses of cataracts and age related macular degeneration.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records do not document complaints, treatment 
or diagnosis for any eye condition.  The separation 
examination dated in January 1952 found the veteran's vision 
was 20/20 in both eyes, and that accommodation, color vision 
and field of vision was normal.  The eyes were described as 
normal.  An April 1959 VA examination also reported the eyes 
were normal.  

The veteran, through his representative, testified during the 
February 2005 RO hearing that the cataracts were a result of 
mortar and ammunition backwash during the fighting at the 
Chosin Reservoir.  He denied having any eye protection.  
Service personnel records confirm the veteran was at the 
Chosin Reservoir.  As noted, the veteran has documented 
combat service and therefore his account of mortar and 
ammunition backwash without eye protection will be presumed 
sufficient as an inservice incurrence.  See 38 U.S.C.A. 
§ 1154(b).

What is missing, however, is competent medical evidence of a 
nexus.  The private and VA medical evidence of record 
concerning the veteran's eyes were generated with the purpose 
of recording medical treatment for symptoms and not towards 
ascertaining a diagnosis.  Thus, none of the treatment 
records contains an opinion as to the etiology of the 
disability.

There is also no evidence of continuity of symptomatology.  
The first indication of a diagnosis or symptomotolgy of an 
eye condition in the record is a July 2003 private record.  
This gap in evidence of approximately 51 years constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

As explained above during the June 2006 Board hearing, the 
veteran alleged all of his conditions stemmed from his 
exposure to the cold and his participation in the Chosin 
Reservoir campaign.  The veteran is in receipt of service 
connection for residuals of a cold injury to the feet and for 
peripheral neuropathy of the feet.  However, there is no 
competent medical evidence of record providing a nexus 
between the cataracts and the cold injury to the feet or any 
event in service, including the Chosin Reservoir campaign. 

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the veteran is of the opinion that his cataracts are related 
to service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49.

Renal Calculi

The veteran seeks service connection for renal calculi, 
claimed as kidney stones.  VA and private medical records 
reflect several instances of calculi.  For example, a 
November 2003 VA outpatient treatment record documented a 
history of kidney stones in 2001 and noted the veteran had a 
transurethral removal of calcium stones.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records are devoid of complaints, treatment 
or diagnosis for renal calculi.  The January 1952 report of 
medical examination completed in connection with the 
veteran's separation from service described the endocrine 
system and genitourinary systems as normal.  On an April 1959 
VA examination, the genitourinary system was described as 
normal.

Nor is there any evidence of continuity of symptomatology.  
The first post-service diagnosis of any renal calculi was in 
July 2001 (i.e. approximately 49 years after the veteran's 
separation from service).  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71.  The gap in evidence also demonstrates 
that the condition was not manifested to a compensable degree 
within one year after the veteran's separation from service 
and therefore service connection under 38 C.F.R. §§ 3.307, 
3.309 is not warranted.  

Even if there was an inservice incurrence, service connection 
would not be warranted as there is no competent medical 
evidence of a nexus.  While VA and private medical records 
reflect treatment of renal and bladder calculi, none of these 
records contains an opinion as to the etiology of the 
condition.  Nor is there competent medical evidence of record 
providing a nexus between the renal calculi and the cold 
injury to the feet which would warrant secondary service 
connection. 

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the veteran is of the opinion that his current renal calculi 
are related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu, 2 Vet. App. at 494.

As such, the preponderance of the evidence is against the 
veteran's claim and the claim will be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert, 1 Vet. App. 49.

Diabetes Mellitus, Type II

The veteran seeks service connection for diabetes mellitus, 
type II.  During the hearing the veteran asserted that he was 
exposed to herbicides during the Chosin River campaign.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

With respect to claims based on exposure to an herbicidal 
agent, the law provides that a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam between January 1962 and May 1975 is presumed to have 
been exposed during such service to certain herbicidal agents 
(e.g. Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If a veteran was exposed to an herbicidal 
agent during service, certain diseases, including diabetes 
mellitus type II,  shall be service connected even though 
there was no record of such disease during service, provided 
that the requirements of 38 C.F.R. §§ 3.307(a)(6); 3.307(d) 
are satisfied.  Furthermore, the VA has determined that there 
is no positive association between exposure to herbicides and 
any other conditions for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice 68 Fed. Reg. 27,630-
27,641 (2003). 

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration ("VBA"), which was posted in 
September 2003, the United States Department of Defense 
("DOD") has confirmed that Agent Orange was used from April 
1968 through July 1969 along the demilitarized zone in Korea 
("DMZ"). DOD defoliated the fields of fire between the front 
line defensive positions and the south barrier fence. If it 
is determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e)(2005) will apply. See MR21- 1MR, Part VI, 
Chapter 2, Section B.

The veteran has not demonstrated service in the Republic of 
Vietnam.  While the veteran has service in Korea, an area 
which also was defoliated by herbicides, his service is not 
during the requisite time period specified by the DOD, which 
has only confirmed use of Agent Orange in Korea from April 
1968 to July 1969.  No exceptions on this time period are 
given.  The veteran separated from service in January 1952.  
Without service during the time period from April 1968 until 
July 1969 or service within the Republic of Vietnam, the 
presumption of exposure cannot be applied.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. §§ 3.307 and 3.309 does not in and 
of itself preclude him from establishing service connection 
as he may, in the alternative, establish service connection 
by way of proof of actual direct causation, showing that his 
exposure to an herbicide during service caused any current 
disorders. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  Service 
incurrence or aggravation may also be presumed for diabetes 
mellitus or hypertension if manifest to a compensable degree 
within a year of separation from qualifying active military 
service. 38 C.F.R. §§ 3.307, 3.309(a).

Private medical records reflect a current diagnosis and 
continuing treatment for diabetes.  As such, the veteran 
clearly meets the first element of a current disability.

The next element is an inservice incurrence.  Service medical 
records, however, contain no complaints, treatment or 
diagnoses of diabetes mellitus.  Nor is there evidence of a 
diagnosis within one year of the veteran's separation from 
service in 1958.  Without evidence the disability manifested 
to a compensable degree within one year of the veteran's 
separation from service, service connection is not warranted 
under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.

As noted above, the veteran alleges his event in service was 
exposure to herbicidal agents at the Chosin Reservoir 
campaign.  Service personnel records do not support this 
assertion.  Although the veteran clearly served at the Chosin 
Reservoir, there is nothing in the record to suggest exposure 
to herbicides during this campaign.  

Even if there was an inservice incurrence, there is no 
competent medical evidence of a nexus between the current 
diabetes and exposure to herbicides or any event during 
service.  None of the treatment records contain an opinion as 
to the etiology of the disability.  The veteran was advised 
of the need to submit medical evidence to demonstrate a nexus 
between a current disability and service by way of letters 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised in August 2003 
and July 2004 letters of the need to submit medical evidence 
of a relationship between the current disability and an 
injury, disease or event in service.  While the veteran is of 
the opinion that his diabetes mellitus, type II, is related 
to service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu, 2 Vet. App. at 
494.

Therefore, the preponderance of the evidence is against the 
claim for service connection for diabetes mellitus, type II.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Asbestosis

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  While there is guidance for adjudicators as to 
asbestos-exposure claims, the law remains clear that there 
must be a diagnosis of the claimed disability.  See Veteran's 
Benefits Administration Manual M21-1, Part VI, 7.21.  The 
manual notes that asbestos particles have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service. Dyment v. West, 
13 Vet.App. 141 (1999), affd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  In reviewing claims 
for service connection, it must be determined whether or not 
military records demonstrate asbestos exposure in service; it 
should be determined whether or not there was asbestos 
exposure pre- service and post- service; and it should be 
determined if there is a relationship between asbestos 
exposure and the claimed disease.

The veteran has diagnoses of asbestosis and emphysema.  For 
example, a November 2001 CT of the thorax found focal coarse 
scar anterior left upper lung, additional mild parenchymal 
scarring left lower lobe, loculated fluid and/or pleural soft 
tissue posteriorly eft hemithorax, evidence of prior median 
sternotomy.  The impression was parenchymal scarring left 
lung as detailed above, negative for diffuse interstitial 
disease to suggest asbestosis; abnormal pleural process left 
chest, this may be consistent with history of asbestos 
exposure.  A November 2003 VA outpatient treatment record 
reflected a history of asbestosis, plaques and monitored 
regularly.  A September 2003 letter from S.L.P., M.D. related 
that the veteran was being treated for asbestosis.  Dr. P. 
stated the exposure probably occurred while the veteran 
worked on Naval ships during World War II.  The August 2005 
VA examination also confirms a diagnosis of asbestos related 
plaques.  

During the February 2005 RO hearing, the veteran testified he 
was aboard vessels that had asbestos-covered pipes.  The 
record confirms the veteran served on naval ships.  However, 
the veteran is not competent to report (1) that the material 
he observed during service was asbestos, and (2) assuming the 
material was asbestos, the degree of such exposure.  Were 
such exposure documented, (and it is not), any attempt to 
gauge such exposure would necessarily resort to speculation.  
The law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The provisions of 38 U.S.C.A §  1154(b) do not avail the 
veteran of a presumption of such exposure in this instance, 
as while the veteran is competent to report that which a 
layperson may observe, the questions of identification of 
substances used in naval vessels and their degree of exposure 
are not such factual matters.  As such, the veteran's lay 
testimony alone is insufficient to prove exposure to 
asbestos.   

The veteran also submitted two lay statements in support of 
his claim.  Statements by A.L. and M.M. related the veteran's 
condition had worsened.  Both statements described the 
veteran having more difficulty performing tasks, getting 
around, and losing his balance.  Both statements indicated 
the veteran required oxygen.  These statements, while 
competent as they describe personal observations, do not 
provide evidence of a diagnosis, exposure to asbestos, or a 
nexus opinion.  Espiritu, 2 Vet. App. at 494; Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992) (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  As such, these statements are 
not probative in determining whether service connection is 
warranted.

The veteran was advised of the need to submit evidence to 
demonstrate exposure to asbestos by way of a letter from the 
RO to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a letter of the need to 
submit evidence of exposure to asbestos.  While the veteran 
provided information on how he believed he was exposed to 
asbestos, service personnel records fail to corroborate his 
assertion.  Without evidence of exposure to asbestos, service 
connection is not warranted.  Nor is the veteran entitled to 
service connection on a secondary basis.  Although the 
veteran is in receipt of service connection for other 
conditions, there is no competent medical evidence of record 
linking the asbestosis to the residuals of a cold injury to 
the feet.


Summary

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in his belief 
that his current medical conditions are related to military 
service.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claims, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. 49 (1990).


ORDER

Service connection for status post coronary artery bypass 
graft surgery is denied.

Service connection for shingles is denied.

Service connection for arthritis is denied.

Service connection for cataracts is denied.

Service connection for renal calculi is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for asbestosis is denied.

____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


